Citation Nr: 1440694	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-46 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation payments for children in the custody of the appellant.


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from February 1979 to March 1982.  The appellant is the Veteran's ex-wife.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In that decision, the RO denied the appellant's claim for an apportioned share of the Veteran's service-connected disability compensation benefits.  Jurisdiction has since been transferred to the RO in Providence, Rhode Island.

In her substantive appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  In a February 2012 statement, she withdrew her hearing request.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.

The appellant's claim for an apportionment of the Veteran's disability compensation payments has been denied on the premise that it would cause undue hardship to the Veteran.  See April 2007 decision.  The RO has found it would be undue hardship on the Veteran as his sole income is the disability compensation benefits since the Veteran is unemployed and has been unemployed during the appeal period.  See April 2007 decision and Statement of the Case of November 2011.

However, the appellant has argued that the Veteran has actually been employed but has failed to report the same.  A review of the record reveals that in VA outpatient treatment records of July 2007 the Veteran is noted to be a cabinet maker.  In a February 2008 VA examination, the Veteran is noted to be currently working as a cabinet maker.  Therefore, it would appear from the record that the Veteran has been employed at least through some of the appeal period.  On remand, the RO should contact the Veteran and ask that he confirm all income throughout the appeal period and that he report all income derived from his work as a cabinet maker as he reported to have been doing in 2007 and 2008.

Moreover, the appellant has recently argued that the Veteran is no longer paying child support payments as ordered by the court and that he owes over $35,000 in back child support payments.  The current status of child support order and any owed child support payments should be clearly documented in the file.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that he submit an updated VA Form 21-0788, income and expense report, for the entire appeal period.  The AOJ should inform the Veteran that ALL income must be reported including any income derived from his work as a cabinet maker in 2007 and 2008 the Veteran reported to have been engaged in during that time period.  The AOJ must inform the Veteran that any and all income must be included in the VA Form 21-0788.

2.  Contact the parties and ask them to explain the terms of the child support agreement which they had filed with the court.  The parties should also explain whether the Veteran has complied with the terms of the agreement in terms of making the required payments.  The parties are invited to provide any documentation that might support their responses to the Board's questions.

3.  Contact the appellant and ask that she complete an updated VA Form 21-0788 detailing her income and net worth.

4.  After the above requested development has been completed, readjudicate the appeal.  If the apportionment remains denied, provide both parties with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



